                                           Case 3:17-cv-04102-RS Document 84 Filed 01/28/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         TONY PLANT,
                                  10                                                         Case No. 17-cv-04102-RS
                                                        Plaintiff,
                                  11
                                                 v.                                          ORDER GRANTING MOTION FOR
                                  12                                                         PRELIMINARY APPROVAL OF
Northern District of California
 United States District Court




                                         JAGUAR ANIMAL HEALTH, INC, et al.,                  SETTLEMENT
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16          Pursuant to Civil Local Rule 7-1(b), plaintiff’s unopposed motion for preliminary approval

                                  17   of a settlement in this action is suitable for disposition without oral argument and the hearing set

                                  18   for February 4, 2021 is vacated. Good cause appearing, the motion will be granted. Plaintiff is

                                  19   advised that any request for attorney fees in excess of the 25% “benchmark” will have to be

                                  20   adequately justified, as will any request for a service award as high as $10,000. Plaintiff is

                                  21   requested to submit a revised proposed order that sets out the specific dates of all deadlines and

                                  22   the final approval hearing. For purposes of selecting suitable dates, plaintiff may assume the

                                  23   proposed order will be signed and entered within three court days of its submission.

                                  24

                                  25   IT IS SO ORDERED.

                                  26   Dated: January 28, 2021

                                  27                                                    ______________________________________
                                                                                        ____________
                                                                                        __         ______
                                                                                                   __   _____
                                                                                                           _ __
                                                                                                              ____
                                                                                                                ____
                                                                                                                __ _ __________
                                                                                                                   __        ____
                                                                                                                             __ _____
                                                                                        RICHARD    SEEBORG
                                                                                        RICHARD SEEBOR    O G
                                  28                                                    United States District Judge
